Dismissed and Memorandum Opinion filed February 26, 2015.




                                         In The

                      Fourteenth Court of Appeals

                                NO. 14-14-00714-CV

                          KAREY B. STATIN, Appellant
                                           V.
                           INVUM TWO LLC, Appellee

                     On Appeal from the 234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-75635

                  MEMORANDUM                        OPINION


      This is an appeal from a judgment signed August 25, 2014. The clerk’s record
was filed November 5, 2014. No reporter’s record was taken. No brief was filed.

      On January 13, 2015, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before February 12, 2015, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Jamison, Busby and Brown.




                                          2